      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 1 of 20



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (030204)
     Christopher J. Bendau (032981)
 2   P.O. Box 97066
     Phoenix, Arizona 85060
 3   Telephone: (480) 382-5176
     Facsimile: (480) 304-3805
 4   Email: cliffordbendau@bendaulaw.com
            chris@bendaulaw.com
 5   Attorneys for Plaintiff
 6
                             UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF ARIZONA
 8
 9   Jason Jonas,
                                                  No.
10                         Plaintiff,
11   vs.                                          COMPLAINT
12
     Austin Zaback PLLC, an Arizona
13   Professional Limited Liability Company;
     Cash for Houses LLC, an Arizona
14   Limited Liability Company; Capital
     ATM’s LLC, an Arizona Limited
15   Liability Company; Alegacy Marketing
     LLC, an Arizona Limited Liability
16   Company; Couple of Cats LLC, an
     Arizona Limited Liability Company;
17   Couple of Cats 2 LLC, an Arizona
     Limited Liability Company; Conquerly
18   LLC, an Arizona Limited Liability
     Company; and Austin Zaback and Jane
19   Doe Zaback, a married couple,
20                         Defendants.
21
22
           Plaintiff, Jason Jonas (“Plaintiff” or “Jason Jonas”), sues the Defendants Austin
23
     Zaback PLLC, Cash for Houses LLC, Capital ATM’s LLC, Alegacy Marketing LLC,
24
25   Couple of Cats LLC, Couple of Cats 2 LLC, and Austin Zaback and Jane Doe Zaback
26   (“Defendants”) and alleges as follows:
27
28
                                                -1-
29
30
       Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 2 of 20



                                 PRELIMINARY STATEMENT
 1
 2          1.     This is an action for unpaid minimum wages, unpaid overtime wages,
 3   unpaid wages, liquidated damages, attorneys’ fees, costs, and interest under the Fair
 4
     Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; the Arizona Minimum Wage
 5
     Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”) Title 23, Article 8; and the Arizona
 6
 7   Wage Act (“AWA”), A.R.S. Title 23, Article 7.
 8          2.     The FLSA was enacted “to protect all covered workers from substandard
 9
     wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
10
     728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
11
12   minimum wage of pay for all time spent working during their regular 40-hour

13   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
14
     exempt employees one and one-half their regular rate of pay for all hours worked in
15
     excess of 40 hours in a workweek. See 29 U.S.C § 207.
16
17          3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within

18   the State of Arizona.
19
            4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding payment
20
     of wages within the State of Arizona.
21
22                               JURISDICTION AND VENUE

23          5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
24
     29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
25
     the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
26
27   1367 because the state law claims asserted herein are so related to claims in this action

28
                                                 -2-
29
30
       Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 3 of 20



     over which this Court has subject matter jurisdiction that they form part of the same case
 1
 2   or controversy under Article III of the United States Constitution.
 3          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
 4
     acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
 5
     Defendants regularly conduct business in and have engaged in the wrongful conduct
 6
 7   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
 8                                             PARTIES
 9
            7.     At all times material to the matters alleged in this Complaint, Plaintiff was
10
     an individual residing in Maricopa County, Arizona, and is a former employee of
11
12   Defendants.

13          8.     At all material times, Defendant Austin Zaback PLLC was an Arizona
14
     professional limited liability company duly licensed to transact business in the State of
15
     Arizona. At all material times, Defendant Austin Zaback PLLC does business, has
16
17   offices, and/or maintains agents for the transaction of its customary business in Maricopa

18   County, Arizona.
19
            9.     Under the FLSA, Defendant Austin Zaback PLLC is an employer. The
20
     FLSA defines “employer” as any person who acts directly or indirectly in the interest of
21
22   an employer in relation to an employee. At all relevant times, Austin Zaback PLLC had

23   the authority to hire and fire employees, supervised and controlled work schedules or the
24
     conditions of employment, determined the rate and method of payment, and maintained
25
     employment records in connection with Plaintiff’s employment with Defendants. As a
26
27
28
                                                   -3-
29
30
       Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 4 of 20



     person who acted in the interest of Austin Zaback PLLC in relation to the company’s
 1
 2   employees, Defendant Austin Zaback PLLC is subject to liability under the FLSA.
 3          10.    At all material times, Defendant Cash for Houses LLC was an Arizona
 4
     professional limited liability company duly licensed to transact business in the State of
 5
     Arizona. At all material times, Defendant Cash for Houses LLC does business, has
 6
 7   offices, and/or maintains agents for the transaction of its customary business in Maricopa
 8   County, Arizona.
 9
            11.    Under the FLSA, Defendant Cash for Houses LLC is an employer. The
10
     FLSA defines “employer” as any person who acts directly or indirectly in the interest of
11
12   an employer in relation to an employee. At all relevant times, Cash for Houses LLC had

13   the authority to hire and fire employees, supervised and controlled work schedules or the
14
     conditions of employment, determined the rate and method of payment, and maintained
15
     employment records in connection with Plaintiff’s employment with Defendants. As a
16
17   person who acted in the interest of Cash for Houses LLC in relation to the company’s

18   employees, Defendant Cash for Houses LLC is subject to liability under the FLSA.
19
            12.    At all material times, Defendant Capital ATM’s LLC was an Arizona
20
     professional limited liability company duly licensed to transact business in the State of
21
22   Arizona. At all material times, Defendant Capital ATM’s LLC does business, has

23   offices, and/or maintains agents for the transaction of its customary business in Maricopa
24
     County, Arizona.
25
            13.    Under the FLSA, Defendant Capital ATM’s LLC is an employer. The
26
27   FLSA defines “employer” as any person who acts directly or indirectly in the interest of

28
                                                 -4-
29
30
       Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 5 of 20



     an employer in relation to an employee. At all relevant times, Capital ATM’s LLC had
 1
 2   the authority to hire and fire employees, supervised and controlled work schedules or the
 3   conditions of employment, determined the rate and method of payment, and maintained
 4
     employment records in connection with Plaintiff’s employment with Defendants. As a
 5
     person who acted in the interest of Capital ATM’s LLC in relation to the company’s
 6
 7   employees, Defendant Capital ATM’s LLC is subject to liability under the FLSA.
 8          14.    At all material times, Defendant Alegacy Marketing LLC was an Arizona
 9
     professional limited liability company duly licensed to transact business in the State of
10
     Arizona. At all material times, Defendant Alegacy Marketing LLC does business, has
11
12   offices, and/or maintains agents for the transaction of its customary business in Maricopa

13   County, Arizona.
14
            15.    Under the FLSA, Defendant Alegacy Marketing LLC is an employer. The
15
     FLSA defines “employer” as any person who acts directly or indirectly in the interest of
16
17   an employer in relation to an employee. At all relevant times, Alegacy Marketing LLC

18   had the authority to hire and fire employees, supervised and controlled work schedules or
19
     the conditions of employment, determined the rate and method of payment, and
20
     maintained employment records in connection with Plaintiff’s employment with
21
22   Defendants. As a person who acted in the interest of Alegacy Marketing LLC in relation

23   to the company’s employees, Defendant Alegacy Marketing LLC is subject to liability
24
     under the FLSA.
25
            16.    At all material times, Defendant Couple of Cats LLC was an Arizona
26
27   professional limited liability company duly licensed to transact business in the State of

28
                                                 -5-
29
30
       Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 6 of 20



     Arizona. At all material times, Defendant Couple of Cats LLC does business, has offices,
 1
 2   and/or maintains agents for the transaction of its customary business in Maricopa County,
 3   Arizona.
 4
            17.    Under the FLSA, Defendant Couple of Cats LLC is an employer. The
 5
     FLSA defines “employer” as any person who acts directly or indirectly in the interest of
 6
 7   an employer in relation to an employee. At all relevant times, Couple of Cats LLC had
 8   the authority to hire and fire employees, supervised and controlled work schedules or the
 9
     conditions of employment, determined the rate and method of payment, and maintained
10
     employment records in connection with Plaintiff’s employment with Defendants. As a
11
12   person who acted in the interest of Couple of Cats LLC in relation to the company’s

13   employees, Defendant Couple of Cats LLC is subject to liability under the FLSA.
14
            18.    At all material times, Defendant Couple of Cats 2 LLC was an Arizona
15
     professional limited liability company duly licensed to transact business in the State of
16
17   Arizona. At all material times, Defendant Couple of Cats 2 LLC does business, has

18   offices, and/or maintains agents for the transaction of its customary business in Maricopa
19
     County, Arizona.
20
            19.    Under the FLSA, Defendant Couple of Cats 2 LLC is an employer. The
21
22   FLSA defines “employer” as any person who acts directly or indirectly in the interest of

23   an employer in relation to an employee. At all relevant times, Couple of Cats 2 LLC had
24
     the authority to hire and fire employees, supervised and controlled work schedules or the
25
     conditions of employment, determined the rate and method of payment, and maintained
26
27   employment records in connection with Plaintiff’s employment with Defendants. As a

28
                                                 -6-
29
30
       Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 7 of 20



     person who acted in the interest of Couple of Cats 2 LLC in relation to the company’s
 1
 2   employees, Defendant Couple of Cats 2 LLC is subject to liability under the FLSA.
 3          20.    At all material times, Defendant Conquerly LLC was an Arizona
 4
     professional limited liability company duly licensed to transact business in the State of
 5
     Arizona. At all material times, Defendant Conquerly LLC does business, has offices,
 6
 7   and/or maintains agents for the transaction of its customary business in Maricopa County,
 8   Arizona.
 9
            21.    Under the FLSA, Defendant Conquerly LLC is an employer. The FLSA
10
     defines “employer” as any person who acts directly or indirectly in the interest of an
11
12   employer in relation to an employee. At all relevant times, Conquerly LLC had the

13   authority to hire and fire employees, supervised and controlled work schedules or the
14
     conditions of employment, determined the rate and method of payment, and maintained
15
     employment records in connection with Plaintiff’s employment with Defendants. As a
16
17   person who acted in the interest of Conquerly LLC in relation to the company’s

18   employees, Defendant Conquerly LLC is subject to liability under the FLSA.
19
            22.    Defendants Austin Zaback and Jane Doe Zaback are, upon information and
20
     belief, husband and wife. They have caused events to take place giving rise to the claims
21
22   in this Complaint as to which their marital community is fully liable. Austin Zaback and

23   Jane Doe Zaback are owners of Austin Zaback PLLC and were at all relevant times
24
     Plaintiff’s employers as defined by the FLSA, 29 U.S.C. § 203(d).
25
            23.    Under the FLSA, Defendants Austin Zaback and Jane Doe Zaback are
26
27   employers under the FLSA. The FLSA defines “employer” as any person who acts

28
                                                 -7-
29
30
       Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 8 of 20



     directly or indirectly in the interest of an employer in relation to an employee. At all
 1
 2   relevant times, Defendants Austin Zaback and Jane Doe Zaback had the authority to hire
 3   and fire employees, supervised and controlled work schedules or the conditions of
 4
     employment, determined the rate and method of payment, and maintained employment
 5
     records in connection with Plaintiff’s employment with Defendants. As persons who
 6
 7   acted in the interest of Austin Zaback and Jane Doe Zaback in relation to the company’s
 8   employees, Defendants Austin Zaback and Jane Doe Zaback are subject to individual
 9
     liability under the FLSA.
10
            24.    Plaintiff is further informed, believes, and therefore alleges that each of the
11
12   Defendants herein gave consent to, ratified, and authorized the acts of all other

13   Defendants, as alleged herein.
14
            25.    Defendants, and each of them, are sued in both their individual and
15
     corporate capacities.
16
17          26.    Defendants are jointly and severally liable for the injuries and damages

18   sustained by Plaintiff.
19
            27.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
20
     by the FLSA, 29 U.S.C. § 201, et seq.
21
22          28.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to

23   Defendants.
24
            29.    At all relevant times, Defendants were and continue to be “employers” as
25
     defined by the FLSA, 29 U.S.C. § 201, et seq.
26
27
28
                                                  -8-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 9 of 20



            30.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
 1
 2   Defendants.
 3          31.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
 4
     by A.R.S. § 23-362.
 5
            32.    At all relevant times, Defendants were and continue to be “employers” of
 6
 7   Plaintiff as defined by A.R.S. § 23-362.
 8          33.    Defendants individually and/or through an enterprise or agent, directed and
 9
     exercised control over Plaintiff’s work and wages at all relevant times.
10
            34.    Plaintiff, in his work for Defendants, was employed by an enterprise
11
12   engaged in commerce that had annual gross sales of at least $500,000.

13          35.    At all relevant times, Plaintiff, in his work for Defendant, was engaged in
14
     commerce or the production of goods for commerce.
15
            36.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
16
17   interstate commerce.

18          37.    Plaintiff, in his work for Defendant, regularly handled goods produced or
19
     transported in interstate commerce.
20
            38.    At all relevant times, all Defendants were joint employers of Plaintiff.
21
22          39.    At all relevant times: (1) Defendants were not completely disassociated

23   with respect to the employment of Plaintiff; and (2) Defendants were under common
24
     control. In any event, at all relevant times, Defendants were joint employers under the
25
     FLSA, 29 C.F.R. § 791.2(b), and Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 917-
26
27   918 (9th Cir. 2003), and employed Plaintiff.

28
                                                 -9-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 10 of 20



            40.    Further, at all relevant times, Defendants have operated as a “single
 1
 2   enterprise” within the meaning of the FLSA, 29 U.S.C. § 203(r)(1). That is, Defendants
 3   perform related activities through unified operation and common control for a common
 4
     business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973);
 5
     Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 914-15 (9th Cir. 2003).
 6
 7                                 FACTUAL ALLEGATIONS
 8          41.    Defendants own and/or operate as Austin Zaback PLLC and Cash for
 9
     Houses LLC, an enterprise located in Maricopa County, Arizona.
10
            42.    Austin Zaback PLLC and Cash for Houses LLC are real estate companies.
11
12          43.    Plaintiff was hired by Defendants in approximately March 2019.

13          44.    Plaintiff worked for Defendants until Approximately November 2019.
14
            45.    At all relevant times, in his work for Defendants, Plaintiff’s job title was
15
     “videographer.”
16
17          46.    When Defendants hired Plaintiff, they agreed to pay him $60,000 annually,

18   to be paid on a monthly basis, to be Defendants’ full-time videographer.
19
            47.    Plaintiff, in his work for Defendants, performed various non-exempt duties
20
     including, but not limited to, running Defendants’ various social media accounts; filming
21
22   and editing videos for Defendants, including for various YouTube channels and courses;

23   researching content; writing scripts for video; editing videos daily; filling and stocking
24
     ATMs.
25
            48.    Plaintiff, in his work for Defendants, often worked upwards of 70 hours or
26
27   more per week.

28
                                                 -10-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 11 of 20



           49.    Defendants did not compensate Plaintiff any wage whatsoever for the work
 1
 2   he performed for Defendants.
 3         50.    Plaintiff approached Defendants at various times throughout his
 4
     employment with them asking to be paid and for an explanation as to why he was not
 5
     being compensated at all, despite the agreed-upon $5,000 per month wage.
 6
 7         51.    In response, Defendants acknowledged their failure to Plaintiff, promised
 8   that he would be fully compensated eventually, but provided him with only enough
 9
     money to cover his monthly living expenses (i.e., rent, telephone bill, and some food).
10
           52.    As such, in his work for Defendants, and throughout his entire employment
11
12   with Defendants, Plaintiff was not compensated $455 per week on a salary basis.

13         53.    Defendants controlled Plaintiff’s schedules.
14
           54.    At all relevant times, Plaintiff was economically dependent on Defendants.
15
           55.    The following further demonstrate that Plaintiff was an employee:
16
17                a.     Defendants had the exclusive right to hire and fire Plaintiff;

18                b.     Defendants made the decision not to pay Plaintiff;
19
                  c.     Defendants supervised Plaintiff and subjected him to Defendants’
20
                         rules;
21
22                d.     Plaintiff had no opportunity for profit or loss in the business;

23                e.     The services rendered by Plaintiff in his work for Defendants was
24
                         integral to Defendants’ business;
25
26
27
28
                                                -11-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 12 of 20



                   f.     Plaintiff was hired as a permanent employee, hired for an indefinite
 1
 2                        duration, who generally worked upwards of 70 hours per week for
 3                        Defendants;
 4
                   g.     Plaintiff had no right to refuse work assigned to him by Defendants.
 5
            56.    At all relevant times, Defendants did not pay Plaintiff at least the applicable
 6
 7   minimum wage for time he spent working for Defendants, in violation of 29 U.S.C. §
 8   206(a) and A.R.S. § 23-363.
 9
            57.    At all relevant times, Defendants did not pay Plaintiff any wage whatsoever
10
     for time he spent working for Defendants, in violation of A.R.S. § 23-350.
11
12          58.    During the time that Plaintiff worked for Defendants, Plaintiff regularly

13   worked in excess of 40 hours in a given workweek without receiving any overtime
14
     premium whatsoever, in violation of the FLSA, 29 U.S.C. § 207(a).
15
            59.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
16
17   worked in excess of 40 hours in a given workweek without receiving one and one-half

18   times his regular rate of pay, in violation of the FLSA, 29 U.S.C. § 207(a).
19
            60.    Plaintiff was a non-exempt employee.
20
            61.    At all relevant times, Defendants failed to properly compensate Plaintiff for
21
22   any of his overtime hours. During this time, Plaintiff was on call 24 hours per day, seven

23   days per week, and worked upwards of 70 hours per week, and sometime in excess of 70
24
     hours per week, for Defendants in a given workweek.
25
            62.    At all relevant times, Defendants also failed to properly compensate
26
27   Plaintiff at the applicable minimum wage for all of his hours worked for Defendants.

28
                                                 -12-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 13 of 20



     During this time, Plaintiff was on call 24 hours per day, seven days per week, and worked
 1
 2   upwards of 70 hours in a given workweek, and sometime more, for Defendants.
 3          63.    Defendants knew that – or acted with reckless disregard as to whether –
 4
     their refusal or failure to properly compensate Plaintiff during the course of his
 5
     employment would violate federal and state law, and Defendants were aware of the
 6
 7   FLSA, AMWA, and AWA minimum wage and overtime requirements during Plaintiff’s
 8   employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA
 9
     and the AMWA.
10
            64.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
11
12   of his rights under the FLSA, AMWA, and AWA.

13          65.    Plaintiff is a covered employee within the meaning of the FLSA, AMWA,
14
     and AWA.
15
            66.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
16
17   of his rights under the FLSA, AMWA, and AWA.

18          67.    Defendants individually and/or through an enterprise or agent, directed and
19
     exercised control over Plaintiff’s work and wages at all relevant times.
20
            68.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
21
22   from Defendants compensation for unpaid minimum and overtime wages, an additional

23   amount equal amount as liquidated damages, interest, and reasonable attorney’s fees and
24
     costs of this action under 29 U.S.C. § 216(b).
25
            69.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
26
27   from Defendants compensation for unpaid minimum wages, an additional amount equal

28
                                                 -13-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 14 of 20



     to twice the unpaid minimum wages as liquidated damages, interest, and reasonable
 1
 2   attorney’s fees and costs of this action under A.R.S § 23-363.
 3          70.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
 4
     from Defendants compensation for treble his unpaid wage damages under A.R.S § 23-
 5
     350.
 6
 7                     COUNT ONE: FAIR LABOR STANDARDS ACT
                            FAILURE TO PAY OVERTIME
 8
 9          71.    Plaintiff realleges and incorporates by reference all allegations in all

10   preceding paragraphs.
11
            72.    Plaintiff was a non-exempt employee entitled to statutorily mandated
12
     overtime wages.
13
14          73.    In a given workweek, Defendants failed to pay one and one-half times the

15   applicable regular rate of pay for all hours worked in excess of 40 hours.
16
            74.    As a result of Defendants’ failure to pay Plaintiff one and one-half times his
17
     regular rate for all hours worked in excess of 40 per week in a given workweek,
18
19   Defendants failed and/or refused to pay Plaintiff the applicable overtime rate for all hours

20   worked for the duration of his employment, in violation of 29 U.S.C. § 207.
21          75.    As a result of Defendants’ willful failure to compensate Plaintiff the
22
     applicable overtime rate for all hours worked, Defendants violated the FLSA.
23
24          76.    As such, the full applicable overtime rate is owed for all hours that Plaintiff

25   worked in excess of 40 hours per week.
26
27
28
                                                 -14-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 15 of 20



            77.         Defendants knew that – or acted with reckless disregard as to whether –
 1
 2   their failure to pay Plaintiff the proper overtime rate would violate federal and state law,
 3   and Defendants were aware of the FLSA overtime requirements during Plaintiff’s
 4
     employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA.
 5
            78.         Defendants have and continue to willfully violate the FLSA by not paying
 6
 7   Plaintiff a wage equal to one- and one-half times the applicable regular rate of pay for all
 8   time Plaintiff spent working for Defendants.
 9
            79.         Plaintiff is therefore entitled to compensation one and one-half times his
10
     regular rate of pay for all hours worked in excess of 40 per week at an hourly rate, to be
11
12   proven at trial, plus an additional equal amount as liquidated damages, together with

13   interest, costs, and reasonable attorney fees.
14
            WHEREFORE, Plaintiff, Jason Jonas, respectfully requests that this Court grant
15
     the following relief in Plaintiff’s favor, and against Defendants:
16
17          A.          For the Court to declare and find that the Defendants committed one of

18                      more of the following acts:
19
                   i.          Violated overtime wage provisions of the FLSA, 29 U.S.C. § 207(a),
20
                               by failing to pay proper minimum wages;
21
22                ii.          Willfully violated overtime wage provisions of the FLSA, 29 U.S.C.

23                             § 207(a) by willfully failing to pay proper overtime wages;
24
            B.          For the Court to award Plaintiff’s unpaid overtime wage damages, to be
25
                        determined at trial;
26
27
28
                                                      -15-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 16 of 20



            C.     For the Court to award compensatory damages, including liquidated
 1
 2                 damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
 3          D.     For the Court to award prejudgment and post-judgment interest;
 4
            E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
 5
                   action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
 6
 7                 forth herein;
 8          F.     Such other relief as this Court shall deem just and proper.
 9
                       COUNT TWO: FAIR LABOR STANDARDS ACT
10                        FAILURE TO PAY MINIMUM WAGE
11
            80.    Plaintiff realleges and incorporates by reference all allegations in all
12
     preceding paragraphs.
13
14          81.    As a result of the foregoing allegations, Defendant willfully failed or

15   refused to pay Plaintiff the FLSA-mandated minimum wage.
16
            82.    Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
17
     required minimum wage rate violated the FLSA, 29 U.S.C. § 206(a).
18
19          83.    Plaintiff is therefore entitled to compensation for the full applicable

20   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
21   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
22
            WHEREFORE, Plaintiff, Jason Jonas, respectfully requests that this Court grant
23
24   the following relief in Plaintiff’s favor, and against Defendants:

25          A.     For the Court to declare and find that the Defendants committed one of
26                 more of the following acts:
27
28
                                                 -16-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 17 of 20



                  i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
 1
 2                            206(a), by failing to pay proper minimum wages;
 3               ii.          Willfully violated minimum wage provisions of the FLSA, 29
 4
                              U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
 5
           B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
 6
 7                     determined at trial;
 8         C.          For the Court to award compensatory damages, including liquidated
 9
                       damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
10
           D.          For the Court to award prejudgment and post-judgment interest;
11
12         E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

13                     action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
14
                       forth herein;
15
           F.          Such other relief as this Court shall deem just and proper.
16
17                      COUNT THREE: ARIZONA MINIMUM WAGE ACT
                            FAILURE TO PAY MINIMUM WAGE
18
19         84.         Plaintiff realleges and incorporates by reference all allegations in all

20   preceding paragraphs.
21         85.         As a result of the foregoing allegations, Defendant willfully failed or
22
     refused to pay Plaintiff the Arizona-mandated minimum wage.
23
24         86.         Defendant’s practice of willfully failing or refusing to pay Plaintiff at the

25   applicable minimum wage rate violates A.R.S. § 23-363.
26
27
28
                                                     -17-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 18 of 20



            87.         Plaintiff is therefore entitled to compensation for the full applicable
 1
 2   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
 3   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
 4
            WHEREFORE, Plaintiff, Jason Jonas, respectfully requests that this Court grant
 5
     the following relief in Plaintiff’s favor, and against Defendants:
 6
 7          A.          For the Court to declare and find that the Defendant committed one of more
 8                      of the following acts:
 9
                   i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
10
                               363, by failing to pay proper minimum wages;
11
12                ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.

13                             § 23-363 by willfully failing to pay proper minimum wages;
14
            B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
15
                        determined at trial;
16
17          C.          For the Court to award compensatory damages, including liquidated

18                      damages pursuant to A.R.S. § 23-364, to be determined at trial;
19
            D.          For the Court to award prejudgment and post-judgment interest;
20
            E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
21
22                      action pursuant to A.R.S. § 23-364 and all other causes of action set forth

23                      herein;
24
            F.          Such other relief as this Court shall deem just and proper.
25
26
27
28
                                                      -18-
29
30
      Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 19 of 20



                          COUNT FOUR: ARIZONA MINIMUM WAGE ACT
 1
                              FAILURE TO PAY MINIMUM WAGE
 2
            88.         Plaintiff realleges and incorporates by reference all allegations in all
 3
 4   preceding paragraphs.

 5          89.         As a result of the foregoing allegations, Defendant willfully failed or
 6
     refused to pay Plaintiff wages due and owing to him.
 7
            90.         Defendant’s practice of willfully failing or refusing to pay Plaintiff wages
 8
 9   due and owing violates A.R.S. § 23-350.

10          91.         Plaintiff is therefore entitled to compensation for treble the amount of the
11
     wages due and owing to him, to be proven at trial, together with interest, reasonable
12
     attorney’s fees, and costs.
13
14          WHEREFORE, Plaintiff, Jason Jonas, respectfully requests that this Court grant

15   the following relief in Plaintiff’s favor, and against Defendants:
16
            G.          For the Court to declare and find that the Defendant committed one of more
17
                        of the following acts:
18
19                 i.          Violated minimum wage provisions of the AWA, A.R.S. § 23-350,

20                             by failing to pay proper minimum wages;
21                ii.          Willfully violated minimum wage provisions of the AWA, A.R.S. §
22
                               23-350 by willfully failing to pay proper minimum wages;
23
24          H.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be

25                      determined at trial;
26
27
28
                                                      -19-
29
30
     Case 2:20-cv-00453-SRB Document 1 Filed 03/03/20 Page 20 of 20



         I.     For the Court to award compensatory damages, including treble damages
 1
 2              pursuant to A.R.S. § 23-355, to be determined at trial;
 3       J.     For the Court to award prejudgment and post-judgment interest;
 4
         K.     Such other relief as this Court shall deem just and proper.
 5
                                  JURY TRIAL DEMAND
 6
 7       Plaintiff hereby demands a trial by jury on all issues so triable.
 8
         RESPECTFULLY SUBMITTED this 3rd day of March 2020.
 9
10                                                   BENDAU & BENDAU PLLC
11
                                                     By: /s/ Clifford P. Bendau, II
12                                                   Christopher J. Bendau
                                                     Clifford P. Bendau, II
13                                                   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -20-
29
30
